Citation Nr: 0837626	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  06-36 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a compensable rating for service-connected 
paranoid schizophrenia.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The veteran had active service from July 1970 to August 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the claim.

The Board notes that the veteran requested a hearing in 
September 2004 and August 2005; however, the veteran 
indicated on his VA Form 9 that he did not want a hearing.

Additionally, the veteran asserts in numerous statements that 
he has not filed a claim for an increased rating for his 
service-connected paranoid schizophrenia.  The veteran was 
service-connected for paranoid schizophrenia in January 1972.  
However, in July 1975 and August 1975, the veteran requested 
to no longer receive payments for his disability.  The 
veteran was deemed competent in a November 1974 examination, 
and payments were discontinued in 1975.  

The veteran applied to resume receiving benefits March 2001.  
In the January 2003 statement of the case, the veteran was 
informed of the regulations concerning renouncement.  If a 
veteran renounces payments, it will not preclude the person 
from filing a new application for pension, compensation, or 
dependency and indemnity compensation at any future date.  
Such new application will be treated as an original 
application, and no payments will be made thereon for any 
period before the date such new application is received in 
the Department of Veterans Affairs.  38 U.S.C.A. § 5306(b).  

The veteran asserts he should continue to receive payments 
automatically based on the authority of 38 U.S.C.A. § 5306 
(c), which states if a new application for benefits is filed 
within one year after the date that the Department of 
Veterans Affairs receives a renouncement of that benefit, 
such application shall not be treated as an original 
application and benefits will be payable as if the 
renouncement had not occurred.  38 U.S.C.A. § 5306(c) (2007).  
However, this is not applicable in the current situation 
because the veteran renounced payments in 1975, and requested 
to resume receiving them in 2001, more than 25 years after 
renouncement.  This is well beyond the one year deadline 
stated in the statute.  Therefore, this claim will be treated 
as a claim for entitlement to a compensable rating for the 
veteran's service-connected paranoid schizophrenia.



FINDINGS OF FACT

1.  The veteran requested payments for his service-connected 
paranoid schizophrenia be stopped in 1975 and later requested 
to have payments resumed in 2001.

2.  There is no current medical evidence that demonstrates 
the veteran has symptoms that are severe enough to interfere 
with occupational and social functioning or that the veteran 
requires continuous medication.


CONCLUSION OF LAW

The criteria for a compensable rating for the veteran's 
paranoid schizophrenia are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9203 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the regional office.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the veteran's increased rating claim, 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In this case, a letter intended to meet the notice 
requirements under 38 C.F.R. § 3.159(b)(1) was sent to the 
veteran with respect to his claim for increased rating in 
August 2003.

The Board acknowledges that the VCAA letter sent in August 
2003 does not meet the requirements of Vazquez-Flores and is 
not sufficient as to content and timing, creating a 
presumption of prejudice as to these claims.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.

The veteran was provided with correspondence regarding what 
was needed to support his claim for increased rating.  
Specifically, the August 2003 notice letter advised the 
veteran that his statements and medical and employment 
records could be used to substantiate his claim, and the 
veteran can reasonably be expected to have understood the 
applicable diagnostic codes provided in the January 2003 
statement of the case.

Based on the above, the veteran can be expected to have 
understood what was needed to support his claim, including 
the impact of his disability on his daily life.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, in a statement 
in support of his claim in May 2006, the veteran stated that 
his disability not only affects his employment, but also 
affects his daily life in that he does what is routine and 
repetitive because new things scare him.  He states that he 
can become paralyzed by a situation and is unable to 
function.  In summary, the Board submits that the above 
statements and evidence demonstrate the veteran's knowledge 
of the need to demonstrate impairment to support his 
increased rating claim, with particular emphasis on an 
adverse impact on his daily life, and that notice 
deficiencies in this matter do not affect the essential 
fairness of adjudication.  Medical evidence relevant to the 
diagnostic codes was also elicited on the VA examination.  
Therefore, the presumption of prejudice is rebutted, and no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service medical records are associated with the claims 
folder, as are VA examination records.  There is no 
indication that there are any outstanding pertinent documents 
or records that have not been obtained, or that are not 
adequately addressed in documents or records contained within 
the claims folder.  The veteran has also not indicated any 
intention to provide additional evidence in support of his 
claim. 

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).




II.  Entitlement to a Compensable Rating for Paranoid 
Schizophrenia

Service connection for paranoid schizophrenia was established 
by a January 1972 rating decision, at which time a 100 
percent rating was assigned, effective from August 1971.  The 
rating was decreased to 70 percent in an October 1972 rating 
decision, effective January 1973, and again decreased to 50 
percent in a December 1974 rating decision, effective March 
1975.  The veteran requested payments to be stopped in July 
and August 1975.  He then applied to resume payments in March 
2001, and a noncompensable rating was assigned in an August 
2001 rating decision, effective March 2001.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran is currently rated at zero percent under 
38 C.F.R. § 4.130 Diagnostic Code 9203, which is used to rate 
paranoid schizophrenia.  A rating of zero percent is 
warranted when a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication.  38 C.F.R. § 4.130 Diagnostic 
Code 9203 (2007).  

The veteran is seeking a compensable rating.  A rating of 10 
percent is warranted when there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  Id.

The veteran was scheduled for a VA examination in December 
2003.  The veteran cancelled his examination stating that he 
did not file any claim to the VA.  In order to accurately 
determine if the veteran's disability should be rated 
compensably and to determine if the veteran should begin 
receiving payments, a current examination is necessary to 
rate how disabling the paranoid schizophrenia is to the 
veteran.

Based on the evidence of record, a compensable rating is not 
warranted.  The last VA examination of record was in May 
2001.  On examination, the veteran did not report symptoms of 
any diagnosable psychiatric disorder and indicated relatively 
unimpaired functioning in both social and vocation area.  The 
veteran denied any similar episodes of symptoms since his 
psychotic break during service, and stated he has not 
received therapy or medicine for any psychiatric disorder 
over the years.  The examiner stated the veteran's Global 
Assessment of Functioning (GAF) score was 80, and no Axis I 
diagnosis was given, however, an Axis II diagnosis was 
deferred, noting some schizoid traits.  Based on this 
evidence, which is the most current medical evidence of 
record, the veteran's symptoms do not approximate the 
requirements necessary to grant a compensable rating.  

The Board has considered the veteran's statements regarding 
the severity of his paranoid schizophrenia and how it has 
affected his daily activities.  However, the Board finds that 
the most probative evidence concerning the level of severity 
of this disorder consists of the VA examination of record.  
When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission are considered.  An evaluation is based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of 
examination.  38 C.F.R. § 4.126 (2007).  However, there is no 
medical evidence of record that indicates complaints, 
symptoms, or treatments of a mental disorder.  The only 
medical evidence of record are VA examinations, the most 
current being May 2001. 

Accordingly, the veteran does not meet the criteria to 
warrant a compensable disability rating under Diagnostic Code 
9203, and his claim must be denied.  



ORDER

Entitlement to a compensable rating for paranoid 
schizophrenia is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


